Applicant’s election without traverse of Invention II (claims 11-15) in the reply filed on 5/5/2022 is acknowledged. Claims 1-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

2.	Applicant’s election of Species D (Fig. 115) in the reply filed on 5/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
It is further acknowledged that the applicant has not indicated which claims encompass the elected Species. There is some uncertainty regarding whether claim 12 and its dependent claims encompass Species D, since the embodiment of Figure 115 does not appear to show an alignment opening; the disclosure appears to support an alignment opening(s) (e.g. 1030) in connection with a plate in non-elected inventions/species (e.g. 1000; para. [0191]; Fig. 84). For examination purposes, claim 12 and its dependent claims are not being withdrawn.

3.	Claim 15 is objected to. It is believed that “angled” in the last line should be ---angle---

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown:

the alignment opening of at least claim 12 in the elected species of the position rotation device, i.e. Figure 115; 
insertion angle of claim 24;
angles of rotation for each of the three openings of the first set of overlapping openings of claim 33;
angles of rotation for each of the three openings of the second set of overlapping openings of claim 34;
angle of third opening as it extends from the first surface to the second surface of claim 35; and
angle of fourth opening as it extends from the first surface to the second surface of claim 35

No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 33-35, the claimed ranges for angles of openings in a position rotation device were not disclosed in the application as originally filed. While Table 3 of the specification as originally filed shows various ranges related to a rotation angle, the specification does not disclose that the ranges in Table 3 are equivalent to ranges of angles of rotation of openings being claimed. Regarding claims 33-34, it is not clear that the ranges in any of the Tables translate to ranges of angles of rotation of openings being specifically 10 degrees to 39 degrees for the first and second set of openings. Regarding claim 35, it is not clear that the ranges in Table 3 translate to a range of 10 degrees to 50 degrees for the angle of each of the third opening and fourth opening. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 22-24, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 12, the limitation “wherein the at least one alignment opening is positioned adjacent to and spaced apart from the alignment groove” in the last two lines is indefinite. There is no figure showing this feature in the elected species of Fig. 115 and the alignment opening appears to only be disclosed in connection with a plate in a non-elected invention/species (e.g. see Sec. 2 above). As a result, it is unclear whether this feature is intended to be encompassed by the elected position rotation device of Fig. 115. Further regarding claim 12, if the alignment opening is required to be adjacent to the alignment groove, it seems contradictory that the alignment opening is also required to be spaced apart from it. 
Regarding claim 22, the “zero” modifier in the term “zero opening” is unclear. Based on the position of zero opening 1414 in Figure 115, it might be assumed that a zero opening could be defined as having an angle of zero relative to an axis extending through opening 1414, thereby establishing a frame of reference for angles of other openings. Or, perhaps the opening is a zero opening because its longitudinal axis is zero relative to an axis extending through and perpendicular to the first and second surfaces at the location of the opening.
Regarding claim 24, the insertion angle is not clearly defined. For example, while the claim requires that the insertion angle is zero degrees relative to the first surface, Figure 115 (the elected Species) appears to show that a longitudinal axis of zero opening 1414 is perpendicular to the first surface (e.g. 1404).
Regarding claim 33, the angles of rotation for each of the three openings of the first set of overlapping openings are not clearly defined. For example, it is unclear how an “angle of rotation” is measured and/or what the angle of rotation is measured relative to. Based on Figure 115, it could be that an angle of rotation is measured from a longitudinal axis of an opening to a longitudinal axis of a zero opening. Another possible interpretation is that an angle of rotation is defined as the angle of an opening relative to a line perpendicular to the first and second surfaces. There is no antecedent basis for “the angles of rotation for each of the three openings of the first set of overlapping openings.” 
Regarding claim 34, the angles of rotation for each of the three openings of the second set of overlapping openings are not clearly defined. For example, it is unclear how an angle is measured in an “angle of rotation” and/or what an angle of rotation is measured relative to. Based on Figure 115, it could be that an angle of rotation is measured from a longitudinal axis of an opening to a longitudinal axis of a zero opening. Another possible interpretation is that an angle of rotation is defined as the angle of an opening relative to a line perpendicular to the first and second surfaces. There is no antecedent basis for “the angles of rotation for each of the three openings of the first second of overlapping openings.” 
Regarding claim 35, the limitation “is angled as it extends from the first surface to the second surface” is indefinite because it is unclear if the angle is intended to be measured relative to a zero opening or relative to a line perpendicular to the first and second surfaces. There is no antecedent basis for “the angle.”

6a.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, i.e. an alignment opening in combination with the position rotation device of Fig. 115.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See also Sec. 6 above.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson, et al. (US 2010/0179597; “Henderson” herein).
Regarding claim 11, Henderson discloses a position rotation device (e.g. Fig. 21A-21B). The device comprises a base (e.g. 510). The base comprises a first (e.g. upper; Fig. 21B) surface, a second (e.g. lower; Fig. 21B) surface opposite the first surface, a first (e.g. left; Fig. 21A) end, and a second (e.g. right; Fig. 21A) end opposite the first end. The base is curved between the first end and the second end (e.g. Fig. 21B). An alignment groove (e.g. middle of upper portion; Fig. 21A) extends through the base from the first surface to the second surface. The alignment groove extends into the base from a first (e.g. upper; Fig. 21A) side. At least one opening (e.g. 520) is positioned between the alignment groove and at least one of the first end and the second end.
Regarding claim 21, Henderson further discloses the alignment groove is inset into the first side (e.g. Fig. 21A).

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, as above, in view of Orbay (US 2004/0193165). 
Regarding claim 12, the at least one opening comprises at least one first (e.g. third from right; Fig. 21A) opening positioned between the alignment groove and the first end and at least one second opening (e.g. third from left; Fig. 21A) positioned between the alignment groove and the second end.
Henderson discloses locations adjacent to the groove but does not disclose at least one alignment opening extending through the base from the first surface to the second surface, and wherein the at least one alignment opening is positioned adjacent to and spaced apart from the alignment groove. 
Orbay discloses a bone plate can have at least one alignment opening (e.g. 152; Fig. 4; para. [0039]) for positioning a plate onto bone utilizing k-wire(s). It is considered obvious to have combined the teaching of at least one alignment opening per Orbay to one of said locations adjacent to the groove of Henderson for purposes of facilitating guidance of a plate onto anatomy and/or reducing the quantity of material used to manufacture a product to reduce manufacturing costs.
Regarding claim 13, Henderson further discloses the at least one first opening is a plurality of first openings, and wherein the at least one second opening is a plurality of second openings (e.g. Fig. 21A).

    PNG
    media_image1.png
    461
    648
    media_image1.png
    Greyscale


Regarding claim 14, Henderson further discloses the plurality of first openings comprises a first set of overlapping openings (e.g. third opening from right; Fig. 21A) and a third opening spaced apart from the first set of overlapping openings (e.g. first or second opening from right; Fig. 21A).  The plurality of second openings comprises a second set of overlapping openings (e.g. third opening from left; Fig. 21A) and a fourth opening spaced apart from the second set of overlapping openings (e.g. first or second opening from left; Fig. 21A). See annotated Figure above.
Regarding claims 22-24, Henderson discloses a longitudinal axis extending through a center of the plate such that the longitudinal axis is perpendicular to the first and/or the second surface, but fails to disclose a zero opening, wherein the zero opening is centered between the first end and the second end; the zero opening is sized to receive at least one of a guide wire, a trocar and a k-wire; and the zero opening has an insertion angle of zero degrees relative to the first surface. 
Orbay discloses a bone plate having an alignment opening (e.g. 152; Fig. 4; para. [0039]) for positioning a plate onto bone utilizing k-wire(s). It is considered obvious to have combined the teaching of an alignment opening per Orbay to said longitudinal axis extending through a center of the plate such that the longitudinal axis is perpendicular to the first and/or the second surface of Henderson for purposes of facilitating guidance of a plate onto anatomy and/or reducing the quantity of material used to manufacture a product to reduce manufacturing costs.
Regarding claim 25, Henderson further discloses the at least one first opening is positioned along the first side (e.g. Fig. 21A).
Regarding claim 26, Henderson further discloses the at least one second opening is positioned along the first side (e.g. Fig. 21A).
Regarding claim 27, Henderson further discloses the at least one first opening extends through the base from the first surface to the second surface (e.g. Figs. 21A-21B).
Regarding claim 28, Henderson further discloses the at least one second opening extends through the base from the first surface to the second surface (e.g. Figs. 21A-21B).
Regarding claim 29, Henderson further discloses the first set of overlapping openings comprises three openings (e.g. there are at least four overlapping openings; Fig. 21A).
Regarding claim 30, Henderson further discloses the second set of overlapping openings comprises three openings (e.g. there are at least four overlapping openings; Fig. 21A).
Regarding claim 31, Henderson further discloses each of the three openings of the first set of overlapping openings is angled as each of the three openings extend from the first surface to the second surface (e.g. Fig. 21B).
Regarding claim 32, Henderson further discloses each of the three openings of the second set of overlapping openings is angled as each of the three openings extend from the first surface to the second surface (e.g. Fig. 21B).

9.	Claim 15 is objected to, or would be objected to upon resolution of any relevant matters above, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is an examiner’s statement of reasons for the indication of allowable subject matter: The claims distinguish over closest prior art cited in the attached 892. For example, Henderson discloses a position rotation device (e.g. Figs. 21A-21B) comprising a base (e.g. 510) but fails to disclose at least a shaft coupled to a first surface of said base, first and second portions with obtuse angle positioning, and handle, as claimed. There would have been no obvious reason(s) to modify the Henderson apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Henderson apparatus incapable of continuing to operate/behave in the particular manner set forth within the Henderson reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775